DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on April 20, 2020, in which claims 1-20 are presented for further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 11, and 19 recite a method, non-transitory computer readable medium and device, comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, manufacture and machine respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) identifying a page block number, of a page, within a log to process, wherein the log comprises a list of page block numbers of pages within persistent memory of a node to free 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.




If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a non-transitory computer-readable medium, then it falls within the “mental processes” grouping of abstract ideas. The non-transitory computer readable medium recited in the claim encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “non-transitory computer readable medium” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claim recites “non-transitory computer-readable memory”. Such a non-transitory 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
At step 2A, prong one, each limitation of claim 19, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) identifying a page block number, of a page, within a log to process, wherein the log comprises a list of page block numbers of pages within persistent memory of a node to free (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) identifying a reference count corresponding to a number of references to the page 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, then it falls within the “mental processes” grouping of abstract ideas. The memory and processor recited in the claims encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “memory and processor” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claim recites “memory and processor”. Such a memory and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 11 and 19 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 11 and 19 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 11 and 19 are directed to abstract idea.
Accordingly, claims 1, 11 and 19 are being directed to patent-ineligible subject matter, as well as independent claims 2-10, 12-18 and 20 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the freeing comprises: in response to the page block number corresponding to a parent page within a page tree maintained by a file system for the persistent memory, adding a page block number, of a child page that is a child of the parent page within the page tree, to the log", which elaborates in the abstract idea of a human 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “freeing the page block number based upon the page block number corresponding to a user data page maintained within a bottom level of a page tree maintained by a file system for the persistent memory ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “adding a user data page to a tier down list and refraining from freeing the user data page based upon the user data page having a tier bit set to indicate that the user data page is to be tiered down from the persistent memory to storage of the node", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the freeing comprises: freeing the page from the persistent memory based upon the page having a read cached state ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the freeing comprises: freeing the page from the persistent memory based upon the page having at least one of a dirty state or a framing state ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “executing a background worker to asynchronously process page block numbers within the log for freeing pages within the persistent memory ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “skipping the processing of the file block number based upon the page having a tiering state", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “proactively triggering processing of the log to free pages, identified by page block numbers within the log, for use by a frontend operation based upon the frontend operation having a backlog of processing to perform upon the persistent memory", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the page block number corresponds to at least one of an inofile indirect page, an inofile leaf page, a file indirect page, or a user data page ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging 

Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the instructions cause the machine to: maintain the log as a queue within which a frontend process inserts page block numbers to be freed ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the instructions cause the machine to: execute a background worker to asynchronously process page block numbers within the log for freeing pages within the persistent memory ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the log is maintained as a doubly-linked list of page block numbers to be freed ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " maintain the log as a non-persistent log, wherein upon a reboot of the node, a file system tree is traversed to reconstruct a list of page block numbers to include within the log ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the instructions cause the machine to: implement a read/write lock for the log ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity 

Claim 17 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
17 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " maintain the log as a persistent log accessible from a file system superblock of a file system implemented for the persistent memory, wherein a log page within the log comprises a header followed by a list of page block numbers", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 18 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
18 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "maintain the log as a persistent log comprising page block numbers and generation counts of pages to be freed, wherein a log head pointer and a log tail pointer are maintained as volatile pointers in memory", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




20 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the machine executable code causes the processor to: expose an add page block number interface to a frontend of the node and a remove page block number interface to a backend of the node ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aronovich et al., (hereinafter Aronovich”)  US 2016/0371295 in view of Pawar et al., (hereinafter “Pawar”) US 9,442,955
As to claim 1, Aronovich discloses a method comprising:
identifying a page block number, of a page, within a log to process, wherein the log comprises a list of page block numbers of pages within persistent memory of a node to free (see [0052], As the number of user data segments referencing a storage block is smaller, the back reference data structure is more detailed and enables a better pruning power, wherein this is the blocks have a low number of referencing user data segments);
identifying a reference count corresponding to a number of references to the page block number (see [0034],  the reference counter and a number of user data segment IDs in the back reference data structure are equivalent);
in response to the reference count being greater than a threshold value (see [0035], prior to removal of user data segment ID is converted to a more detailed form type following removal of the user data segment ID if a count of remaining user data segment IDs in the back reference data structure reaches a predetermined lower threshold), decrementing the reference count (see [0034], decrementing the reference counter) and removing the page block number from the log (see [0072], removing a reference to a storage block).
However, Aronovich does not explicitly disclose the claimed “freeing the page from the persistent memory and removing the page block number from the log”.
On the other hand, Pawar discloses the claimed “freeing the page from the persistent memory and removing the page block number from the log” (see col.5, lines 60-67 and col.7, lines 10-29, freeing the file system block, when a file system block of a file is freed, the file system block is removed from an extent cache associated with the file).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the system of Aronovich to free the page from the persistent memory and removing the page block number from the log in order to improve performance, reliability and recovery times of file systems.



.
As to claim 3, the combination of Aronovich and Pawar discloses the invention as claimed. In addition, Aronovich discloses the method of claim 1, wherein the freeing comprises: freeing the page block number based upon the page block number corresponding to a user data page maintained within a bottom level of a page tree maintained by a file system for the persistent memory (col.5, lines 60-67).

As to claim 4, the combination of Aronovich and Pawar discloses the invention as claimed. In addition, Aronovich discloses the method of claim 1, comprising: adding a user data page to a tier down list and refraining from freeing the user data page based upon the user data page having a tier bit set to indicate that the user data page is to be tiered down from the persistent memory to storage of the node (see col.7, lines 56-67, when a data block pointed to by a leaf indirect block is processed and freed, a hole is created in the leaf indirect block at the location that points to the data block thereby generating a metadata transaction for updating contents of the leaf indirect block).


freeing a data block pointed to by the indirect data block, the in-memory copy of the indirect block indicated by a buffer cache entry is modified).

As to claim 6, the combination of Aronovich and Pawar discloses the invention as claimed. In addition, Aronovich discloses the method of claim 1, wherein the freeing comprises: freeing the page from the persistent memory based upon the page having at least one of a dirty state or a framing state (see col.8, lines 44-57, when data blocks of a leaf indirect data block are freed resulting into modification of a parent indirect block pointing to the leaf indirect block, the parent indirect block is removed from a dirty buffers list and not flushed to a storage device because the leaf indirect block has been marked as a free file system block thus eliminating the need to update on-disk contents of the leaf indirect block thereby reducing the number of I/O operations performed to complete a file delete operation).

As to claim 7, the combination of Aronovich and Pawar discloses the invention as claimed. In addition, Aronovich discloses the method of claim 1, comprising: executing a background worker to asynchronously process page block numbers within the log for freeing pages within the persistent memory (see col.4, lines 5-19 and col.17, lines 37-47, when an operation is performed on a file system block, appropriate metadata stored in a memory is updated and a 

As to claim 8, the combination of Aronovich and Pawar discloses the invention as claimed. In addition, Aronovich discloses the method of claim 1, comprising: skipping the processing of the file block number based upon the page having a tiering state (see col.18, lines 2-25, upon determining that the mapping pointer does not point to a data block indicating a hole at the location indicated by the mapping pointer, bitmap for the leaf indirect block is updated, the first bit of an entry in the bitmap for the leaf indirect block associated with the mapping pointer is set to a value which indicates that the mapping pointer does not point to any data block and a hole exists at the location indicated by the mapping pointer, hence processing for the mapping pointer pointing to a hole is skipped and the next mapping pointer of the leaf indirect block is evaluated).

As to claim 9, the combination of Aronovich and Pawar discloses the invention as claimed. In addition, Aronovich discloses the method of claim 1, comprising: proactively triggering processing of the log to free pages, identified by page block numbers within the log, for use by a frontend operation based upon the frontend operation having a backlog of processing to perform upon the persistent memory (see col.18, lines 35-48, upon determining that the data block is not shared but owned by the leaf indirect block, the data block is marked as a free block, the mapping pointer is updated to indicate that the data block has been freed, a free block transaction is created and added to the bulk sub-transaction, and the second bit of an entry associated with the mapping pointer in bitmap is set to a value indicating that the free block transaction has been created for the data block).
 inode of a file, any new or modified indirect blocks, modified indirect blocks resulting from deletion of file system blocks, and any modified quota reservations).

As to claims 11-18, claims 11-18 are non-transitory machine readable medium having stored therein instructions for executing the method of claims 1-10 above. They are rejected under the same rationale.

As to claims 19-20, claims 19-20 are system for performing the method of claims 1-10 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,921,086 (involved in maintaining block subkey data structures in a computer memory by a computer. Each object subkey data structure comprising an identifying subkey is referenced by a corresponding object. A space management query concerning a specific object set is received by the computer. A response to the received query is created by the computer. An object set subkey data structure is utilized to determine an answer to the received query by the computer)

US 2016/0246814 (involved in transferring ownership of the respective data block from the snapshot object (2809) to the file system object, for each data block which is owned by the snapshot object and which is referenced by the one or more first pointers of the snapshot object and by the one or more second pointers of the file system object. The snapshot object is removed from the file system subsequent to such transfer of ownership from the snapshot object to the file system object)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 28, 2022